AO 245I
                    Case 1:19-po-06002-MPK Document 11 Filed 07/13/20 Page 1 of 4
            (Rev. 09/11) Judgment in a Criminal Case for a Petty Offense
            Sheet 1



                                   UNITED STATES DISTRICT COURT
                                                      DistrictDistrict
                                                 __________   of Massachusetts
                                                                       of __________
      UNITED STATES OF AMERICA                                             Judgment in a Criminal Case
                                                                           (For a Petty Offense)
                 v.
                                                                           Case No.      1:19-po-6002-MPK
           Monique I. Revelus-Paulding
                                                                           USM No.
                                                                           Julie-Ann Olson
                                                                                                     Defendant’s Attorney
THE DEFENDANT:

✔
G   THE DEFENDANT pleaded                  ✔
                                           G guilty     G nolo contendere to count(s) 3
G THE DEFENDANT was found guilty on count(s)
The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                      Offense Ended              Count
36
 36 C.F.R.
    C.F.R § 4.23(a)(1)            Operating Under the Influence of Alcohol                                12/18/2019                1
36 C.F.R. § 4.12                  Failure to Yield to Traffic Control Device - Stop Sign                  12/18/2019                2
36 C.F.R. § 4.23(a)(2)            Operating Under the Influence of Alcohol BAC                            12/18/2019                3

                                  over .08%

36 C.F.R. § 4.2(b)           Failure to Turn on Headlights                                              12/18/2019                  4
      The defendant is sentenced as provided in pages 2 through                    4     of this judgment.
G THE DEFENDANT was found not guilty on count(s)
✔
G Count(s) 1,2,4                           G is                            ✔
                                                                           G are    dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.

Last Four Digits of Defendant’s Soc. Sec. No.: 1475                         7/13/2020
                                                                                               Date of Imposition of Judgment
Defendant’s Year of Birth: 1991

City and State of Defendant’s Residence:                                                             Signature of Judge
 Boston, MA
                                                                            M. Page Kelley, Chief U.S.M.J
                                                                                                   Name and Title of Judge
                                                                                 July 13, 2020
                                                                                                            Date
  AO 245I
                      Case 1:19-po-06002-MPK Document 11 Filed 07/13/20 Page 2 of 4
            (Rev. 09/11) Judgment in a Criminal Case for a Petty Offense
            Sheet 2 — Imprisonment

                                                                                                        Judgment — Page       2   of   4
  DEFENDANT: Monique I. Revelus-Paulding
  CASE NUMBER: 1:19-po-6002-MPK

                                                                  IMPRISONMENT

      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total
  term of :

No term of imprisonment.




  G    The court makes the following recommendations to the Bureau of Prisons:




  G    The defendant is remanded to the custody of the United States Marshal.

  G    The defendant shall surrender to the United States Marshal for this district:
       G at                                          G     a.m.        G    p.m.    on                                    .
       G as notified by the United States Marshal.

  G    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
       G before 2 p.m. on                                                     .
       G as notified by the United States Marshal.
       G as notified by the Probation or Pretrial Services Office.


                                                                           RETURN

  I have executed this judgment as follows:




       Defendant delivered on                                                              to

  at                                                       with a certified copy of this judgment.




                                                                                                     UNITED STATES MARSHAL


                                                                              By
                                                                                                DEPUTY UNITED STATES MARSHAL
AO 245I
                    Case 1:19-po-06002-MPK Document 11 Filed 07/13/20 Page 3 of 4
          (Rev. 09/11) Judgment in a Criminal Case for a Petty Offense
          Sheet 3 — Criminal Monetary Penalties

                                                                                                         Judgment — Page         3   of   4
DEFENDANT: Monique I. Revelus-Paulding
CASE NUMBER: 1:19-po-6002-MPK
                              CRIMINAL MONETARY PENALTIES

    The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 4.

                    Assessment                                                Fine                                 Restitution
TOTALS            $ 10.00                                                $                                     $


G The determination of restitution is deferred until                           . An Amended Judgment in a Criminal Case (AO 245C) will be
  entered after such determination.

G The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
    otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
    victims must be paid in full prior to the United States receiving payment.


Name of Payee                                                                   Total Loss*          Restitution Ordered Priority or Percentage




TOTALS                                                                    $                   0.00   $                   0.00


G Restitution amount ordered pursuant to plea agreement $

G The defendant must pay interest on restitution or a fine of more than $2,500, unless the fine or restitution is paid in full before the
  fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 4 may be subject
  to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

G The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

    G the interest requirement is waived for                 G fine            G     restitution.

    G the interest requirement for              G     fine      G        restitution is modified as follows:



* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
                       Case 1:19-po-06002-MPK Document 11 Filed 07/13/20 Page 4 of 4
AO 245I      (Rev. 09/11) Judgment in a Criminal Case for a Petty Offense
             Sheet 5 — Probation

                                                                                                            Judgment—Page     4    of     4
DEFENDANT: Monique I. Revelus-Paulding
CASE NUMBER: 1:19-po-6002-MPK
                                                                        PROBATION

The defendant is hereby sentenced to probation for a term of:
 Six months




The defendant shall not commit another federal, state, or local crime.
The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of placement on probation and at least two periodic drug tests
thereafter as determined by the court.
XG The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of
       future substance abuse. (Check, if applicable.)

G The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. (Check, if
       applicable.)

G The defendant shall cooperate in the collection of DNA as directed by the probation officer. (Check, if applicable.)
G The defendant shall register with the state sex offender registration agency in the state where the defendant resides, works,
       or is a student, as directed by the probation officer. (Check, if applicable.)

G The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)
               If this judgment imposes restitution or a fine, it is a condition of probation that the defendant pay in accordance with the
       Schedule of Payments sheet of this judgment.
         The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional
conditions on the attached page.

                                              STANDARD CONDITIONS OF SUPERVISION

  1)      the defendant shall not leave the judicial district without the permission of the court or probation officer;
  2)      the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
  3)      the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
  4)      the defendant shall support his or her dependents and meet other family responsibilities;
  5)      the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
          acceptable reasons;
  6)      the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
  7)      the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
          controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;
  8)      the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
  9)      the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted
          of a felony, unless granted permission to do so by the probation officer;
 10)       the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation
           of any contraband observed in plain view of the probation officer;
 11)       the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement
           officer;
 12)       the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
           permission of the court; and
 13)       as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s
           criminal record, personal history, or characteristics and shall permit the probation officer to make such notifications and confirm
           the defendant’s compliance with such notification requirement.
